Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed April 11, 2022.  Claim 1 is amended, claims 2-20 were left as previously presented.  Claims 1-20 are currently pending and subject to the final office action below.

Response to Arguments
Applicant’s arguments, filed May 23, 2022, with respect to the 35 USC 102/103 rejection of claims 1-20 has been fully considered but are moot in view of the new grounds of rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 10 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “identify a destination of a user; access a friends list of the user; identify at least a first friend in the friends list as a carpool candidate; and output an indication that the first friend is a carpool candidate a user avatar indicating a location direction of travel of a first vehicle associated with the user, a friend avatar indicating a relative location and direction of travel of a second vehicle associated with the first friend, and an indication of at least one carpool parking lot comprising at least a carpool parking lot location at which the first and second vehicles can meet.” (claim 1)
“accessing information pertaining to candidate carpoolers; accessing information pertaining to a destination of a vehicle; and sending messages to candidate carpoolers based on the destination.” (claim 10)
“identify a destination of a user; and transmit to at least a first carpool candidate a message inviting the carpool candidate to ride in the vehicle toward the destination.” (claim 15)
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales activities). That is, other than reciting “processors”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “identify”, “access”, “identify”, “output”, “accessing”, “accessing”, “sending”, “identify” and “transmit” in the context of this claim encompasses the user to manually identify a user destination and determine a carpool candidate based on the circle of friends. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “processor” and a “display” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 10 and 15 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-9, 11-14 and 16-20, further describe the identified abstract idea. In addition, the limitations of claims 4-8, 11-14, 16 and 20 define how carpool candidate is picked which further describes the abstract idea. The generic computer component of claims 2-3, 9 and 17-19 (display) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-8, 10, 12-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Russo et al referred herein as Russo (U.S. Patent Application Publication No. 2022/0099449) in view of Margalit et al. referred herein as Margalit (U.S. Patent Application Publication No. 2016/0084664), further in view of Tan (U.S. Patent Application Publication No. 2019/0368885).

As to claims 1, 10 and 15, Russo teaches an apparatus and method comprising: 
at least one processor configured with instructions to: identify a destination of a user (para 22 and 28-29, show that the system identifies a destination for a user for transportation); 
access a friends list of the user (para 29, show that the system classifies a list of users (i.e. friends) who have common routes); 
identify at least a first friend in the friends list as a carpool candidate (para 26, 29 and fig 2A-C); 
output on at least one display an indication that the first friend is a carpool candidate (fig. 2 A-C).
Russo does not teach:
at least one user interface (UI) comprising a user avatar indicating a location direction of travel of a first vehicle associated with the user, a friend avatar indicating a relative location and direction of travel of a second vehicle associated with the first friend, and an indication of at least one carpool parking lot comprising at least a carpool parking lot location at which the first and second vehicles can meet.
However, Margalit teaches:
at least one user interface (UI) comprising a user avatar indicating a location direction of travel of a first vehicle associated with the user, a friend avatar indicating a relative location and direction of travel of a second vehicle associated with the first friend, and an indication of at least one location at which the first and second vehicles can meet. (fig 5 and para 50-52)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to display the user direction on an interface in Russo as taught by Margalit. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.
Russo and Margalit do not teach that the meeting location is a parking lot.
However, Tan teaches that the meeting location is a parking lot. (para 29)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to define the meeting location as a parking lot in Russo in view of Margalit as taught by Tan. Motivation to do so comes from the knowledge well known in the art that doing so would make it easier for drivers to pick up users from one location rather than changing routes. 
As to claim 2 and 16-17, Russo in view of Margalit, further in view of Tan teach all the limitations of claim 1 and 15 as discussed above.
Russo does not teach:
output on the display a graphical representation of a location of the first friend.
However, Margalit teaches:
output on the display a graphical representation of a location of the first friend. (fig 5 and para 50-52)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to display the user direction on an interface in Russo as taught by Margalit. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.
As to claims 3 and 18, Russo in view of Margalit, further in view of Tan teach all the limitations of claim 1 and 15 as discussed above. 
Russo and Margalit do not teach:
output on the display a graphical representation of parking area at which a carpool can park.
However, Tan teaches:
output on the display a graphical representation of parking area at which a carpool can park (para 28 and fig. 6).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to output on a display a graphical representation of a parking area in Russo in view of Margalit as taught by Tan. Motivation to do so comes from the knowledge well known in the art that using a graphical interface would make the apparatus/method more user friendly.
As to claim 4, Russo in view of Margalit, further in view of Tan teach all the limitations of claim 1 as discussed above. 
Russo and Margalit do not teach:
output on the display a selector selectable to send a message to the first friend indicating the user can pick up the first friend 
However, Tan teaches:
output on the display a selector selectable to send a message to the first friend indicating the user can pick up the first friend (para. 42 and fig. 7B).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to notify users of the car pool in Russo in view of Margalit as taught by Tan. Motivation to do so comes from the knowledge well known in the art that doing so would make the apparatus/method more user friendly. 
As to claims 5 and 19, Russo in view of Margalit, further in view of Tan teach all the limitations of claims 3 and 18 as discussed above. 
Russo and Margalit do not teach:
output on the display a selector selectable to cause a vehicle to drive to the parking area
However, Tan teaches:
output on the display a selector selectable to cause a vehicle to drive to the parking area (para 29 and fig. 6).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to display a map for a vehicle to the parking lot in Russo in view of Margalit as taught by Tan. Motivation to do so comes from the knowledge well known in the art that doing so would make the apparatus/method more user friendly.
As to claims 6, Russo in view of Margalit, further in view of Tan teach all the limitations of claim 1 as discussed above. 
Russo further teaches: 
identify the first friend as a carpool candidate at least in part based on a distance between the first friend and the user (para 22 and fig. 2A).
As to claims 7 and 20, Russo in view of Margalit, further in view of Tan teach all the limitations of claim 1 and 15 as discussed above. 
Russo further teaches: 
identify the first friend as a carpool candidate at least in part based on identifying a destination of the first friend as being within a threshold distance of the destination of the user (para 29).
As to claims 8, Russo in view of Margalit, further in view of Tan teach all the limitations of claim 1 as discussed above. 
Russo further teaches: 
responsive to identifying the first friend, cause the vehicle to divert from the destination of the user to a location associated with the first friend (para 26 and fig. 2C).
Russo and Margalit do not teach that the vehicle is a self-driving vehicle. 
However, Tan teaches that the vehicle can be a self-driving vehicle (para 51)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use autonomous vehicles in Russo in view of Margalit as taught by Tan. Motivation to do so comes from the knowledge well known in the art that doing so would increase the chances of riders accepting the car pool due to lower risk of unsafe driving habits. 
As to claim 12, Russo in view of Margalit, further in view of Tan teach the all the limitations of claim 10 as discussed above. 
Russo further teaches:
the information pertaining to candidate carpoolers comprises locations of the candidate carpoolers (para 12 and 30-31, the system identifies the carpoolers based on the location of each user).
As to claim 13, Russo in view of Margalit, further in view of Tan teach the all the limitations of claim 10 as discussed above. 
Russo further teaches:
sending the messages only to candidate carpoolers within a first distance of the vehicle (para22, 26 and fig. 2B).
As to claim 14, Russo in view of Margalit, further in view of Tan teach the all the limitations of claim 10 as discussed above. 
Johnson further teaches:
sending the messages only to candidate carpoolers having destinations at or near the destination of the vehicle (para 22, 26 and fig. 2B).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Russo et al referred herein as Russo (U.S. Patent Application Publication No. 2022/0099449) in view of Margalit et al. referred herein as Margalit (U.S. Patent Application Publication No. 2016/0084664), further in view of Tan (U.S. Patent Application Publication No. 2019/0368885), further in view of Yoshida (U.S. Patent Application Publication No. 2020/0103241).

As to claim 9, Russo in view of Margalit, further in view of Tan teach the all the limitations of claim 1 as discussed above. 
Russo, Margalit and Tan not teach:
the processor is mounted on a vehicle.
However, Yoshida teaches:
the processor is mounted on a vehicle (para. 73 and 75).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to mount the processor on a vehicle in Russo in view of Margalit, further in view of Tan as taught by Yoshida. Motivation to do so comes from the knowledge well known in the art that mounting the device in a vehicle would make it easier for the user to see the graphical interface and would therefore make the apparatus/method more user friendly.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Russo et al referred herein as Russo (U.S. Patent Application Publication No. 2022/0099449) in view of Margalit et al. referred herein as Margalit (U.S. Patent Application Publication No. 2016/0084664), further in view of Tan (U.S. Patent Application Publication No. 2019/0368885), further in view of Sinha et al. referred to hereafter as Sinha (U.S. Patent Application Publication No. 2015/0006656)

As to claim 11, Russo in view of Margalit, further in view of Tan teach the all the limitations of claim 10 as discussed above. 
Russo, Margalit and Tan do not teach:
the information pertaining to candidate carpoolers is accessed from at least one social network.
	However, Sinha teaches:
information pertaining to candidate carpoolers is accessed from at least one social network.(fig. 1 item 108 and para 37, 42)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to access information pertaining to candidate carpoolers from at least one social network in Russo in view of Margalit, further in view of Tan as taught by Sinha. Motivation to do so comes from the teachings of well known in the art that selecting carpoolers from a list of friends on social media would ensure compatibility between riders in the same vehicle and would therefore make the ride more enjoyable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/           Examiner, Art Unit 3628